PER CURIAM.
Appellant has filed with this court a motion to withdraw mandate, arguing that our per curiam affirmance creates a miscarriage of justice because his codefendant (who was tried and sentenced in the same proceedings as appellant) was granted a correction of the judgment entered against him and a remand for resentencing by a different and subsequent panel of this court. Douglas v. State, 523 So.2d 704 (Fla.2d DCA 1988). In order to maintain uniformity in the decisions of this court, we withdraw the mandate entered herein, the prior decision in this case and adopt for appellant Patmon the reasoning and ruling in Douglas.
Accordingly, we affirm appellant’s conviction, but remand for correction of the *1217judgment and the sentencing guidelines scoresheet. Thereafter, appellant will be resentenced if a different sentence is called for.
Mandate and opinion withdrawn; remanded with instructions.
RYDER, A.C.J., and FRANK and HALL, JJ., concur.